DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                            JUSTIN T. FRIEND,

                                Appellant,

                                    v.

                        STATE OF FLORIDA,

                                Appellee.


                             No. 2D20-2018



                            September 3, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Pinellas County; Joseph A. Bulone, Judge.

Justin T. Friend, pro se.


SLEET, Judge.

     Justin Friend challenges the postconviction court's order

summarily denying his Florida Rule of Criminal Procedure 3.850

motion in which he alleged several claims of ineffective assistance of

counsel in conjunction with his convictions after jury trial for
aggravated child abuse and neglect of a child. We find error only in

the denial of ground four of Friend's motion, in which he alleged

that counsel was ineffective for failing to object to a sleeping juror

after Friend informed counsel of the issue.

     In addressing this claim, the postconviction court

acknowledged that "[t]ypically, a claim of ineffective assistance of

counsel for failing to object to a sleeping juror should not be

summarily denied," Collins v. State, 200 So. 3d 163, 166 (Fla. 5th

DCA 2016), but concluded that Friend's allegations of Strickland1

prejudice were too speculative. Specifically, the court stated that

Friend's "allegations rest on pure speculation—that it was a

'possibility' that the juror fell asleep during an unspecified 'critical

phase/point' in the trial." The court concluded that "[s]peculation

is insufficient to form a basis for postconviction relief" and

summarily denied the claim.

     We agree that this allegation is too speculative to warrant

relief. See Connor v. State, 979 So. 2d 852, 863 (Fla. 2007) ("Relief

on ineffective assistance of counsel claims must be based on more



     1   Strickland v. Washington, 466 U.S. 668 (1984).
                                    2
than speculation and conjecture."). However, instead of denying the

claim on this basis, the postconviction court should have afforded

Friend the opportunity to amend the claim. See Fla. R. Crim. P.

3.850(f)(3) ("If the motion sufficiently states [one] or more claims for

relief and it also attempts but fails to state additional claims, and

the motion is timely filed under this rule, the court shall enter a

nonappealable order granting the defendant [sixty] days to amend

the motion to sufficiently state additional claims for relief.").

     [W]hen a defendant's initial rule 3.850 motion for
     postconviction relief is determined to be legally
     insufficient for failure to meet either the rule's or other
     pleading requirements, the trial court abuses its
     discretion when it fails to allow the defendant at least one
     opportunity to amend the motion. . . . [T]he proper
     procedure is to strike the motion with leave to amend
     within a reasonable period.

Spera v. State, 971 So. 2d 754, 761 (Fla. 2007). Such amendment

is appropriate where "claims . . . fail to contain required

allegations." Id. at 762.

     Accordingly, we reverse the summary denial of ground four of

Friend's postconviction motion and remand with instructions that

the postconviction court allow Friend sixty days to amend that

ground. We affirm in all other respects.


                                    3
     Affirmed in part, reversed in part, and remanded.


KHOUZAM and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   4